DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (PG-PUB 20170299486) in view of O’Brien et al. (PG-PUB 2005/0066741).
Considering claim 1, Han discloses an apparatus for measuring mechanical properties of a rock formation, the apparatus comprising: 
-  force application fixtures 120,125 configured to apply opposing compressive forces to a disc-shaped sample of a core plug specimen 130 from the rock formation, wherein each of the force application fixtures include an applicant portion having an end cap 122 (Figures 1-3; [0033]; [0035-40]).
	The invention by Han discloses the samples being Brazilian, but fails to explicitly disclose that the end caps have a shaped surface that is configured to conform with a portion of a non-planar side of the disc-shaped sample such that substantially an entire volume of the disc-shaped sample experiences a compressive stress when the opposing compressive forces are applied to the portions of the non-planar side.
	However, O’Brien teaches using end caps having shaped surfaces that conform with a portion of a non-planar side of a disc-shaped sample such that substantially an entire volume of the disc-shaped sample experiences a compressive stress when the opposing compressive forces are applied to the portions of the non-planar side (Figure 1; 4A; [0024-25]; [0028]).  
Based on Figures 1 and [0024], it can be shown that the interior angle of the arc of contact between the sample and the end cap is 180º-15º-15º=150º.  The chord length under compression is 2 x Radius x sin(150º).  The ratio of chord length to diameter 2 x Radius x sin(150º) / 2 x Radius, thus equivalent to sin(150º).  In O’Brien, then, the end-to-end distance of the chord length of contact to diameter ratio is approximately .8337.
It is well known in the art that Brazilian testing is performed with one of: loading platens, loading platens with rods, loading platens with cushions or curved loading jaws.  One of ordinary skill in the art could have simply substituted the known equivalent curved loading jaws of O’Brien for the loading platens, loading platens with rod, or loading platens with cushions taught by Han, and the results of the substitution would have been predictable and repeatable.  For the purpose of determining rock properties, each type of Brazilian test is considered functionally equivalent, and thus the selection of a specific loading type is considered and obvious choice.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize end caps having shaped surfaces that conform with a portion of a non-planar side of a disc-shaped sample such that substantially an entire volume of the disc-shaped sample experiences a compressive stress when the opposing compressive forces are applied to the portions of the non-planar side.
Considering claim 2, Han fails to discloses that the surface of the end cap is configured to extend along the non-planar side of the disc-shaped sample configured as the side of the disc-shaped sample substantially shaped as a cylinder, such that the end-to-end distance of each of the end cap is equal to a value in a range from about 0.7 to about 0.9 times a diameter of the disc-shaped sample.
However, O’Brien teaches that the surface of the end cap is configured to extend along the non-planar side of the disc-shaped sample configured as the side of the disc-shaped sample substantially shaped as a cylinder, such that the end-to-end distance of each of the end cap is equal to a value in a range from about 0.7 to about 0.9 times a diameter of the disc-shaped sample (Figure 1; 4A; [0024-25]; [0028]).  
Based on Figures 1 and [0024], it can be shown that the interior angle of the arc of contact between the sample and the end cap is 180º-15º-15º=150º.  The chord length under compression is 2 x Radius x sin(150º).  The ratio of chord length to diameter 2 x Radius x sin(150º) / 2 x Radius, thus equivalent to sin(150º).  In O’Brien, then, the end-to-end distance of the chord length of contact to diameter ratio is approximately .8337.
It is well known in the art that Brazilian testing is performed with one of: loading platens, loading platens with rods, loading platens with cushions or curved loading jaws.  One of ordinary skill in the art could have simply substituted the known equivalent curved loading jaws of O’Brien for the loading platens, loading platens with rod, or loading platens with cushions taught by Han, and the results of the substitution would have been predictable and repeatable.  For the purpose of determining rock properties, each type of Brazilian test is considered functionally equivalent, and thus the selection of a specific loading type is considered and obvious choice.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize end caps having shaped surfaces that conform with a portion of a non-planar side of a disc-shaped sample such that substantially an entire volume of the disc-shaped sample experiences a compressive stress when the opposing compressive forces are applied to the portions of the non-planar side.
Considering claim 3, Han discloses that the force application fixtures include a connection portion, the connection portion configured to attach the force application fixtures to actuators of a load frame device (Figure 1; [0033-35]).
Considering claim 5, Han discloses that the width of the end cap is substantially equal to or greater than a thickness of the disc-shaped sample, the width being in a dimension that is perpendicular to a dimension of the end-to-end distance (Figure 3; [0039-40])
Considering claim 6, Han fails to explicitly discloses that the end-to-end distance the end cap is a value in a range from about 1.4 to about 1.8 times a width of the end cap the width of the end cap being in a dimension that is perpendicular to a dimension of the end-to-end distance.  Han discloses that the width of the end cap is approximately .2 to .75 the diameter.
The invention by O’Brien teaches that the end-to-end length of the end cap is approximately .833 diameters.  Therefore, in combination, the end-to-end length of the end cap is in the range of to 1.11 to 4.165.
Based on Figures 1 and [0024], it can be shown that the interior angle of the arc of contact between the sample and the end cap is 180º-15º-15º=150º.  The chord length under compression is 2 x Radius x sin(150º).  The ratio of chord length to diameter 2 x Radius x sin(150º) / 2 x Radius, thus equivalent to sin(150º).  In O’Brien, then, the end-to-end distance of the chord length of contact to diameter ratio is approximately .8337.
It is well known in the art that Brazilian testing is performed with one of: loading platens, loading platens with rods, loading platens with cushions or curved loading jaws.  One of ordinary skill in the art could have simply substituted the known equivalent curved loading jaws of O’Brien for the loading platens, loading platens with rod, or loading platens with cushions taught by Han, and the results of the substitution would have been predictable and repeatable.  For the purpose of determining rock properties, each type of Brazilian test is considered functionally equivalent, and thus the selection of a specific loading type is considered and obvious choice.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize end caps having shaped surfaces that conform with a portion of a non-planar side of a disc-shaped sample such that substantially an entire volume of the disc-shaped sample experiences a compressive stress when the opposing compressive forces are applied to the portions of the non-planar side.
Allowable Subject Matter
Claims 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a system for measuring mechanical properties of rock formation having a load frame including actuators for applying opposing compressive forces to a disc-shaped core plug specimen, an extensometer including axial and lateral displacement sensors, force application fixtures coupled to the actuators, each fixture having an end cap with a surface shaped to conform to a portion of a non-planar side of the disc-shaped sample such that substantially an entire volume of the disc-shaped sample experiences a compressive stress when the opposing compressive stress is applied to the portions of the non-plane side.
The inventions by Han and O’Brien fail to disclose the use of an extensometer having axial and lateral displacement sensors in combination with disc-shaped core plug sample and correspondingly configured force application fixtures.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method of measuring mechanical properties of a rock formation having the steps of placing disc-shaped samples into an apparatus with force application fixtures configured to apply opposing compressive forces thereto such that substantially an entire volume of the sample experiences compression, successively applying compressive forces to each of a plurality of disc-shapes where the opposing compressive forces are applied in directions that are at a different angles relative to the direction of in situ force experienced by the core sample, successively measuring axial and lateral displacements of the disc-shaped samples.
None of the cited art show successively applying compressive forces to each of a plurality of disc-shaped samples at differing angles relative to the direction of in situ force experienced by the each of the plurality of disc-shaped samples.
The IDS submitted on 4/17/2020 fails to provide a prior art reference which anticipates, suggests, or otherwise renders obvious the above mentioned subject matter.

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art made of record fails to disclose that the force application fixtures includes notches to hold in place end pins, the end pins part of an extensometer device to measure axial displacements of the disc shaped samples during the application of the opposing compressive forces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        December 17, 2022